In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-029 CV

____________________


IN THE INTEREST OF J.G. and T.L.




On Appeal from the County Court at Law No. 3
Montgomery County, Texas

Trial Cause No. 05-12-11130-CV




MEMORANDUM OPINION
 Cathleen Luce Glass appeals from an order terminating her parental rights to her
minor children J.G. and T.L., and Jon Glass appeals from an order terminating his parental
rights to his minor child J.G.  The trial court found, by clear and convincing evidence, that
statutory grounds existed for the termination and that termination of the Glasses' parental
rights would be in the best interest of the children.  See Tex. Fam. Code Ann. § 161.001 (1)
(D), (E), (N), (O) and (2) (Vernon Supp. 2006).  
	The Glasses' court-appointed appellate counsel submitted briefs in which she
concludes that there are no arguable grounds to be advanced on appeal.  See Anders v.
California, 386 U.S. 738, 87 S.Ct.1396, 18 L. Ed. 2d 493 (1967); In re L.D.T., 161 S.W.3d
728, 731 (Tex. App.--Beaumont 2005, no pet.).  The briefs provide counsel's professional
evaluation of the record.  Counsel served each of the appellants with a copy of the Anders
brief filed on his or her behalf. Counsel moved to withdraw and requested extensions of time
for filing pro se briefs.  On May 24, 2007, we granted extensions of time for filing pro se
briefs.  Neither appellant filed a pro se response.   
	We have independently reviewed the record and counsel's briefs and agree the appeal
is frivolous.  We conclude that no arguable grounds for appeal exist and we therefore affirm
the judgment of the trial court.  We grant appellate counsel's motions to withdraw. (1)
	AFFIRMED.
                                                                                                                          
                                                                __________________________________
                                                                               CHARLES KREGER
                                                                                          Justice
Submitted on August 21, 2007
Opinion Delivered August 30, 2007

Before McKeithen, C.J., Gaultney, and Kreger, JJ.
1.   In connection with withdrawing from the case, counsel has a duty to inform the
appellants of the result of this appeal and that they each have a right to file a petition for
review with the Texas Supreme Court.  See Tex. R. App. P. 53; In re K.D., 127 S.W.3d
66, 67 n.3 (Tex. App.--Houston [1st Dist.] 2003, no pet.).